Case 5:19-cv-05422-SVK Document 1-14 Filed 08/28/19 Page 1 of 2

EXHIBIT M
 

x | Hye mous, ° basics aqninok gy

 

 

 

 

 

 
 

 

 

 
 

  

     

 

oO
N ~ La i8do2 BGNLNOA
o> onto » sudo yea ©
o™
QO SobRsSsul JAP OE
Oo reset ce
PT SE VO TOS TES PO TS ts sera
a oT REVS TES wy a SE NS ees ell icary
rere) suds Leta » Sulngde geuig .s2puee doy
Pad
OO wieai Sanna, au -
oO ROOT STIS .
To “ua Bereiep anu nok Esejun HEIOSAL He|g aneY soBpIA Bu
Mw ES aY Sis Cx
WOMEDY TOU LSIUNCD
= sok Sueseocid payaiduioo aaem Jay HELAdog wniivadsy jeNSiq sty yj BdUEEI0N0e Up s
LL gS alie
“S-NOUS FG IEA
©
a Ses |
rm TTI no,
=: re
5 ve og ver Ravtesy 2h699> BGRLAOA
= Dasisinisisees |
.
oO SOY DS WS TES PUREE or ate Pee ine ates
A RCS uadey - quande pang - reyes dee Aiseecc
mo
\ 4 Auedi SQN LASA OUL + PE cc
> OLINWS TET PEATE OPA + Peels
“a ‘AUDIR polaiap BABY nod ssajun posoisal useq oney SoapiA Sul ke
“I snk Buyesaocsd parajcutos anam toy wSuAdoo 4 uepioee tf Aces
WN ‘euicus rq 1200 be
st tiilsra
Lo COE ry
> ny 110) Efga eM yes
; T .
Oo» ezuer ato sqninosBiyb-ukdoor san nea

gies bores

uoHeoyRon-ie}uno9 1ySuAdoo MeN [9zZ0ZOC006PEE-F] :94 | 30809 |

 

 

ig

Pg | re SO + ROAM EG RAT & & 2 So + fIBLUS)

ajbooc)

 

~
Rm AYOIW TINGS OP BEX x 4 fozzozocnosrEE-H aU LF

 

 
 
